Citation Nr: 1712779	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-44 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral vision disorder. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  






INTRODUCTION

The Veteran, who is the appellant, had active military service from June 1960 to May 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a February 2013 decision, the Board denied service connection for a right flank/shoulder disorder and for a bilateral vision disorder.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in March 2014, the Court affirmed the Board decision to the extent that the service connection was denied for a right flank/shoulder disorder, and vacated and remanded the claimed vision disorder on appeal. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for a Bilateral Vision Disorder 

The Veteran contends generally that poor vision developed in service, to include as due to the service-connected right eye pterygium, and/or due to exposure to sun, wind, and sand while serving in Hawaii for 18 months.  

Another remand is required in this case to ensure that there is a complete record upon which to decide the appeal of service connection for a bilateral eye disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).
In November 2014, the Board remanded the matter, in pertinent part, to obtain a VA examination and medical opinion regarding the etiology of the claimed bilateral vision disorder.  In the April 2015 VA examination report, the VA examiner diagnosed the now service-connected right eye pterygium and diagnosed bilateral blepharitis and pseudophakia.  The April 2015 VA examiner opined that the Veteran's bilateral vision loss was unrelated to service because it was caused by refractive error due to cataract surgeries in 2003 and 2010.  The April 2015 VA opinion provided no opinion, rationale, or explanation regarding the diagnosed blepharitis and pseudophakia as directed by the November 2014 Board remand.  Further, the April 2015 VA examiner did not address the relationship between any diagnosed eye disorder and the now service-connected right eye pterygium.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion); see also Nieves-Rodriguez v. Peake, 22 Vet App 295 2008 (noting a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

The April 2015 VA examiner also did not comment on, or address, an October 2014 private medical opinion from Dr. A.A. as directed by the November 2014 Board Remand.  A Board remand confers upon an appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268 (1998).  For the above reasons, the Board finds that another remand for a new VA medical opinion is necessary to assist in determining the etiology of the bilateral eye disorders, to include blepharitis and pseudophakia. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file for a new medical opinion.  The relevant documents in the record should be made available to any examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinions with supporting rationale:

A)  Is it as likely as not (i.e., probability of 50 percent 
or more) that any diagnosed eye disorder, to include, but not limited to, blepharitis and pseudophakia was caused by the service-connected right eye pterygium? 

B)  Is it as likely as not (i.e., probability of 50 percent or more) that any diagnosed eye disorder, to include, but not limited to, blepharitis and pseudophakia and was aggravated by the service-connected right eye pterygium? 

In rendering the secondary service connection opinions requested, the VA examiner should assume, as fact, that the Veteran has been currently diagnosed with pseudophakia and blepharitis.  If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

C)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed eye disorder, to include, but not limited to, blepharitis and pseudophakia, is causally related to the exposure to sun, wind, and sand while serving in Hawaii for 18 months, or otherwise related to an event, injury, or disease in service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

D)  The VA examiner should also address and comment on the medical opinion from Dr. A.A. dated in October 2014.  

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim

2.  After completion of the above, readjudicate the appeal of service connection for a bilateral vision disorder in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




